                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

EDWIN SANTIAGO,

      Plaintiff,

v.                                                 Case No. 5:17cv74-TKW-EMT
OFFICER DIKES,

      Defendant.
                                           /

                                    ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 26). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that this case is due to be dismissed

for lack of service under Fed. R. Civ. P. 4(m) because, despite being ordered to do

so (see Doc. 25), Plaintiff has not provided the Court sufficient information to

effectuate service on Defendant. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is DISMISSED, and the Clerk shall close the case file.
DONE and ORDERED this 27th day of March, 2020.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                            2
